Order entered September 23, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-22-00760-CV

                  IN RE THE STATE OF TEXAS, Relator

          Original Proceeding from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-22-02427-B

                                  ORDER
                 Before Justices Myers, Nowell, and Goldstein

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus. We also DENY relator’s motion to consolidate as moot.


                                          /s/   LANA MYERS
                                                JUSTICE